Citation Nr: 1440841	
Decision Date: 09/12/14    Archive Date: 09/18/14

DOCKET NO.  08-02 401	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for coronary artery disease with congestive heart failure.

2.  Entitlement to service connection for peripheral neuropathy of the bilateral lower extremities.

3.  Entitlement to service connection for peripheral neuropathy of the bilateral upper extremities.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife
ATTORNEY FOR THE BOARD

D. Bredehorst


INTRODUCTION

The Veteran had active duty service from January 1973 to January 1980 and from February 1981 to March 1994.

These matters are before the Board of Veterans' Appeals (Board) on appeal from a June 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

In June 2008, the Veteran initially testified at a local hearing before a Decision Review Officer.  In March 2013, the Veteran and his wife testified before the undersigned Veterans Law Judge (VLJ) at a hearing conducted at the Waco RO.  Transcripts of these hearings are in the file.

The case was remanded in June 2013 for additional development.

This appeal was processed using VA's Veterans Benefits Management System (VBMS), which is a paperless claims processing system, so entirely electronically.  Relevant records are also located in Virtual VA, which is another VA electronic records system.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board finds that the September 2013 VA examination reports were not substantially compliant with the Board's June 2013 remand directives.  Consequently, the case must be remanded.  Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141 (1999).

Accordingly, the case is REMANDED for the following action:

1.  Make the Veteran's VBMS claims file available to the physician that provided the opinions in September 2013, if available.  Otherwise, provide the records to another VA physician for review and opinions.

a) Regarding the claimed heart disorder and bilateral upper and lower extremity peripheral neuropathy, Dr. A. B's supplemental opinions did not adequately reflect consideration and discussion of the Veteran's lay statements regarding his in-service skin infection and the onset of his coronary artery disease with congestive heart failure and peripheral neuropathy.  She also noted but did not specifically comment on the March 2006 VA treatment record.  Therefore, the physician must address these deficiencies upon review of the file.

b) If the previous physician in not available, then another physician must provide opinions and complete rationales.  Specifically, he or she must opine whether it is at least as likely as not (50 percent or greater probability) that coronary artery disease with congestive heart failure and peripheral neuropathy had their clinical onset during active service or are related to any in-service disease, event, or injury; specifically to include the skin infection in 1990.  The physician must also ensure that the above referenced deficiencies in the previous opinions are addressed.

If the requested opinions cannot be provided without resorting to mere speculation, the physician should so state, but more importantly, explain why an opinion cannot be provided, since merely stating this is insufficient.

3.  Upon completion of the above, review the claims file to ensure the requested development has been completed.  If the physician is not responsive to any of the directives, the file must be returned for corrective action.

4.  Finally, readjudicate the claims on appeal.  If any benefit remains denied, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate time for a response.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
JOHN Z. JONES
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



